Case 2:16-cr-20222-AJT-RSW ECF No. 374-6, PagelD.2168 Filed 03/30/20 Page 1 of 4

May, ¥ 2ZY¥10 3: 00FM Wo. YOO Tr, 4

Miller, Ronald (2998505) - 5/2/2016

‘ Providence Heart Institute
_ Non Invasive Cardiology
16001 West Nine Mile Road
SUOHN Southfield, Mi 48075
y* (248) 849-2000
PROVIDENCE (248) 849-2260 fax

 

HEMT SYSTEM

stress Echocardiogram

‘,

Patient: Miller, Ronald Study Date: 05/02/2016

MRN: 2998505 FIN#: ‘P102994324

DOB: 11/14/1950 (65 years) Accession: 34978718004
Gender: Male ROW: 185.4cm / 88.6 kg
Patient Status: Outpatient BSA/BMI: 2.15 m / 25.8 kg/m?

Study Location: Echo Lab BP: {75/ 141mnvHg

interpreting Physician: McKendrick, Gregor MD Stress Tach: Moody, Crystal
Referring Physician: McGraw, Steven DO,
Sonographer: DiCello, Fatty RDCS Shehu, Alketa RDCS

Indications: Chest Pain. .
History: PMH: Smoker (former). ee
Study Conclusions

- Stress echo: Maximal asymptomatic exercise stress test without ECG or echo findings to indicate stress induced
ischemla.

* Left ventricle: The cavity size is normal, Wall thickness is mildly increased. Systolic function is normal. The
estimated ejection fraction is 85-70%. Grade [- LV Diastolic Impairment.

* Right ventricle: Wall thickness is normal. Systolic function is ig normal.

* Mitral valve: Grossly normal vaive. There is trivial regurgitation.

- Aortic valve. Grossly normal valve. Trileaflet. No significant regurgitation.
' Tricuspid valve: Mild regurgitation, with no pulmonary hypertension,

Procedure information: Routine. Stress echocardiogram.
* Initial setup. The patient was brought to the laboratory. A baseline ECG was recorded.

* Transthoracic stress echocardiography. Images were captured at baseline and peak exercise.

image Quality: Good

Consent: The risks, benefits, and alternatives to the procedure were explained to the patient and informed consent
was obtainad.

Study completion, There were no complications.

Chamber Size and Function

Loft ventricle:
* The cavily size is normal. Vall thickness is mildly Increased. Systolic function is normal. The estimated ejection

fraction is 65-70%. Wall motion is normal, there are no wall motion abnormalities.
Page 1/4

 

 
Case 2:16-cr-20222-AJT-RSW ECF No. 374-6, PagelD.2169 Filed 03/30/20 Page 2 of 4

May. ¥. 20190 3:00PM WO. YOrO reo

Miller, Ronald (2998505) - 5/2/2016

' Grade | - LV Diastolic Impairment.

Left atrium:
- The atrium is normal in size.

Right ventricle:
- Wail thickness is normal. Systolic function is normal,

Right atrium:
> Well visualized.

Vessels:
- Aortic root: The aortic root is normal in size.
Ascending aorta: The ascending aorta is normal in size.
- Inferior vena cava: The vessel is normal in size.
Pericardium:
The pericardium is normal in appearance. There is no evidence of pericardial effusion,
Valves

Aortic valve:
* Grossly normal valve, Trileaflet.

- No significant regurgitation.

Mitral valve:
- Grossly normal valve.
« There is trivial regurgitation.

Tricuspid valve:
* Grossly normal valve.
- Mild regurgitation, with no pulmonary hypertension,

Pulmonic valve:
- Grossly normal vaive.
* There is no significant regurgitation. ;
Stress Echo Examination

Baseline ECG: Normal. Normal sinus rhythm.

Stress testing; Bruce protocol. Exercise duration 3 min (stage 1, 4.6 mets). Exercise was terminated due to
achievement of target heart rate.

Stress results:
- Maximal asymptomatic exercise stress test without ECG findings to indicale stress induced ischemia,

* Maximal heart rate during stress was 134 bpm (86% of maximal predicted heart rate). The maximal predicted
heart rate was 155 bpm. The target heart rate was achieved.

* There is a normal resting blood pressure with a normal response to stress. Peak Blood Pressure: 214/99 mmHg.

- The patient experienced no chest pain during stress.

" No complications.
- The stress ECG is negative for ischemia, Duke scoring: Exercise time 3 min. Maximum ST deviation: 0 mmno

angina resulting. score is 3. This score predicts 4 moderate risk of cardiac events.

 

 

 

Stage HR] BP (mmHg) |Symptoms
Baseline 69 4175/111(132);) None

 

 

 

 

 

 

 

Page 2/4

 
Case 2:16-cr-20222-AJT-RSW ECF No. 374-6, PagelD.2170 Filed 03/30/20 Page 3 of 4

May. 9.2016 3:07PM

Miller, Ronald (2998505) - $/2/2016

Stage 17 134 _

 

Recovery; 1 min |122 _

 

Recavery; 2 min | 91 | 244/99 (137)

 

Recovery; 3 min | 69 |212/112 (145)

 

 

Recovery; § min | 68 |194/1 12 (139)

 

 

 

 

 

Recovery; 10 min} 68 1180/4100 (127)

 

 

Post stress:
- Left ventricular size is srnalier.

- Left ventricular global systolic function is hyperdynamic.
« No evidence for new left ventricular regional wall motion abnormalities.

No. 0678 PF. 3

Stress echo results: Maximal asymptomatic exercise stress test without ECG or echo findings to indicate stress

induced ischemia.
Measurements

Left ventricle

LV ID, ED, PLAX chordal

LV iD, ES, PLAX chordal

LV fx shortening, PLAX chordal
LV PW thickness, ED

IVS/LV PW ratio, ED

Yentricular septum
IVS thickness, ED

LVOT
LVOT ID, S
LVOT area

Aorta
Aortic root ID, ED
Ascending aorta ID, A-P, S

Left atrium

LAID, A-P, ES

LA iD/bsa, A-P

LA volume, biplane

LA volume/bsa, ES, 2-p

Mitral vaive

Mitral E-wave peak velocity
Mitral A-wave peak velocity
Mitral E/A ratio, peak

Tricuspid vaive

Tricuspid reguig peak velocity
Tricuspid paak RV-RA gradient
Tricuspid maximal regurg velocity, PISA

Value
3.9¢6m
220M

(H} 44%
(H)) 1.4m
4.09

Value
(A) 74.2cm

Value
2.2m
3.80 omé

Value
2.9em
3.3 om

Value
(L) 26cm
{L) 1.2 cmém?
37 ml
17 mer?

Value
0.85 m/sec
0.67 m/sec

4

Value
1.64 nvsec
14mm Hg
1.84 m/sec

Reference

25-43
0.6-4.0

Reference
06-10

Reference

Reference
<4,2

Reference

3.0-4,0 .

16-23

Reference

Reference

ve

Page 3/4

 
Case 2:16-cr-20222-AJT-RSW ECF No. 374-6, PagelD.2171 Filed 03/30/20 Page 4 of 4

May. 9. 2016 3:07PM

Miller, Ronald (2998505) - 5/2/2016

Legend:

(L) and (H) mark values outside specified reference range.

Electronically signed by:
McKendrick, Gregor MD
05/02/2016 16:53

Neo. 0678

P. 4

Page 4/4

 
